EXHIBIT 10.30

 

FIFTH AMENDMENT
TO
CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT

(this "Amendment") is made and entered into as of December 27, 2004 among ASTEC
INDUSTRIES, INC., a Tennessee corporation ("Astec Industries"), ASTEC, INC., a
Tennessee corporation ("AI"), HEATEC, INC., a Tennessee corporation ("Heatec"),
CEI ENTERPRISES, INC., a Tennessee corporation ("CEI"), ASTEC SYSTEMS, INC., a
Tennessee corporation ("ASI"), TELSMITH, INC., a Delaware corporation
("Telsmith"), KOLBERG - PIONEER, INC., a Tennessee corporation ("Kolberg"),
JOHNSON CRUSHERS INTERNATIONAL, INC., a Tennessee corporation ("Crushers"),
SUPERIOR INDUSTRIES OF MORRIS, INC., a Minnesota corporation ("Superior"),
BREAKER TECHNOLOGY, INC., a Tennessee corporation ("Breaker"), ASTEC MOBILE
SCREENS, INC., a Nevada corporation ("AMSI"), CARLSON PAVING PRODUCTS, INC., a
Washington corporation ("Carlson"), ROADTEC, INC., a Tennessee corporation
("Roadtec"), TRENCOR, INC., a Texas corporation ("Trencor"), AMERICAN AUGERS,
INC., a Delaware corporation ("Augers"), AI DEVELOPMENT GROUP, INC., a Minnesota
corporation ("AIDG"), AI ENTERPRISES, INC., a Minnesota corporation ("AIEI"),
ASTEC HOLDINGS, INC., a Tennessee corporation ("AHI"), ASTEC INVESTMENTS, INC.,
a Tennessee corporation ("AII"), RI PROPERTIES, INC., a Minnesota corporation
("RIPI"), TI SERVICES, INC., a Minnesota corporation ("TISI") (Astec Industries,
AI, Heatec, CEI, ASI, Telsmith, Kolberg, Crushers, Superior, Breaker, AMSI,
Carlson, Roadtec, Trencor, Augers, AIDG, AIEI, AHI, AII, RIPI, and TISI are
sometimes collectively referred to herein as "Borrowers" and individually as a
"Borrower"); the other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, "GE Capital"),
for itself, as Lender, and as agent for Lenders (in such capacity, the "Agent");
and the other Lenders signatory hereto.



WHEREAS

, Borrowers, Credit Parties, Agent and Lenders are parties to that certain
Credit Agreement dated as of May 14, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of September 30, 2003, that certain
Second Amendment to Credit Agreement dated as of October 29, 2003, that certain
Third Amendment to Credit Agreement dated as of March 3, 2004 and that certain
Fourth Amendment to Credit Agreement dated as of August 11, 2004 (as amended
from time to time, the "Credit Agreement"); and



WHEREAS

, Borrowers, Credit Parties, Lenders and Agent desire to amend the Credit
Agreement to allow and provide for the foregoing and certain matters, all as
hereinafter set forth.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:




Definitions

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Credit Agreement, as amended
hereby.




Amendments

Amendment to Section 1.11(a)

. Effective as of the date hereof, Section 1.11(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



"(a) So long as no Default or Event of Default shall have occurred and be
continuing, (i) payments consisting of proceeds of Accounts received in the
ordinary course of business shall be applied, first, to the Swing Line Loan, and
second, to the Revolving Loan; (ii) payments matching specific scheduled
payments then due shall be applied to those scheduled payments; (iii) voluntary
prepayments shall be applied in accordance with the provisions of Section
1.3(a); and (iv) mandatory prepayments shall be applied as set forth in Sections
1.3(c) and 1.3(d). All payments and prepayments applied to a particular Loan
shall be applied ratably to the portion thereof held by each Lender as
determined by its Pro Rata Share. As to any other payment, and as to all
payments made when a Default or Event of Default has occurred and is continuing
or following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records. In the absence of a specific determination by Agent with
respect thereto, payments shall be applied to amounts then due and payable in
the following order: (1) to Fees and Agent's expenses reimbursable hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the other Loans, ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
and to provide cash collateral for Letter of Credit Obligations in the manner
described in Annex B, ratably to the aggregate, combined principal balance of
the other Loans and outstanding Letter of Credit Obligations; (6) to Obligations
under the Canadian Facility Guaranty; (7) to all other Obligations (other than
those Obligations listed in clause (8) below) provided by any Lender including
expenses of Lenders to the extent reimbursable under Section 11.3; and (8) to
Obligations consisting of or arising out of (a) hedging obligations provided by
any Lender or any of its Affiliates under any foreign exchange contract,
commodity exchange contract, commodity swap agreement, currency swap agreement,
or other swap, cap or collar arrangement, (b) any agreement evidencing cash
management services provided by any Lender or any of its Affiliates including
those related to deposit accounts, overdraft protection or automated clearing
house transactions, (c) any agreement evidencing purchasing card services
provided by any Lender or any of its Affiliates or (d) any other agreement
approved by Agent and Borrowers evidencing other bank products provided by any
Lender or any of its Affiliates."

Amendment to Annex A

. Effective as of the date hereof, the definition of "Obligations" in Annex A to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:



"'Obligations' shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of the other Loan Documents. This term includes all
principal, interest (including all interest which accrues after the commencement
of any case or proceeding by or against any Credit Party in bankruptcy, whether
or not allowed in such case or proceeding), Fees, letter of credit reimbursement
obligations, hedging obligations under foreign exchange contracts, commodity
exchange contracts, commodity swap agreements, currency swap agreements or other
swaps, caps and collar arrangements provided by any Lender or any of its
Affiliates, obligations relating to purchasing card services provided by any
Lender or any of its Affiliates, expenses, attorneys' fees and any other sum
chargeable to any Credit Party under the Agreement, any of the other Loan
Documents, any agreement evidencing cash management services provided by any
Lender or any of its Affiliates including those related to deposit accounts,
overdraft protection or automated clearing house transactions or any other
agreement approved by Agent and Borrowers evidencing other bank products
provided by any Lender or any of its Affiliates."


Conditions Precedent

Conditions

. The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived by Agent and Lenders:



Agent shall have received all of the following documents, each document (unless
otherwise indicated) being dated the date hereof, duly authorized, executed and
delivered by the parties thereto, and in form and substance satisfactory to
Agent and Lenders:

this Amendment; and

such additional documents, instruments and information as Agent or Lenders or
their legal counsel may request.

The representations and warranties contained herein, in the Credit Agreement, as
amended hereby, and/or in the other Loan Documents shall be true and correct as
of the date hereof as if made on the date hereof;

No event shall have occurred and be continuing or would result from the making
of the Loans contemplated hereby which constitutes a Default; and

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent, Lenders and their legal
counsel.


No Waiver

Except as specifically provided in this Amendment, nothing contained in this
Amendment shall be construed as a waiver by Agent or any Lender of any covenant
or provision of the Credit Agreement, the other Loan Documents, this Amendment,
or of any other contract or instrument between Borrowers or any Credit Party and
Agent and any Lender, and the failure of Agent or Lenders at any time or times
hereafter to require strict performance by Borrowers or any Credit Party of any
provision thereof shall not waive, affect or diminish any rights of Agent or
Lenders to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between Borrowers
or any Credit Party and Agent or any Lender.


Ratifications, Representations and Warranties

Ratifications

. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect.



Ratification of Guaranty

. Each of the other Credit Parties signatory hereto hereby ratifies and confirms
its guaranty to Agent and Lenders (the "Guaranty"). Each Credit Party hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of its obligations
thereunder. Furthermore, each Credit Party agrees that nothing contained in this
Amendment shall adversely affect any right or remedy of Agent or Lenders under
the Guaranty. Each Credit Party agrees that all references in such Guaranty to
the "Obligations" shall include, without limitation, all of the obligations of
Borrowers to Agent and Lenders under the Credit Agreement, as amended hereby.
Finally, each Credit Party hereby represents and acknowledges that the execution
and delivery of this Amendment and the other Loan Documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under the Guaranty
and shall not constitute a waiver by Agent or Lenders of any of their rights
against the other Credit Parties signatory thereto.



Representations and Warranties

. Each Borrower and Credit Party hereby represents and warrants to Agent and
Lenders that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
such Borrower and such Credit Party and will not violate the
certificate/articles of incorporation of such Borrower or such Credit Party or
the bylaws or other charter or organizational documents of such Borrower or such
Credit Party, (ii) the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof except
to the extent such representations and warranties relate solely to an earlier
date, (iii) except as disclosed to Agent and Lenders in writing prior to the
date hereof, such Borrower or such Credit Party is in full compliance with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and (iv) except as disclosed to Agent and Lenders in writing, such Borrower or
such Credit Party has not amended its certificate/articles of incorporation or
bylaws since May 14, 2003.




Miscellaneous

Survival of Representations and Warranties

. All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.



Reference to Credit Agreement; Obligations

. Each of the Loan Documents, including the Credit Agreement and any and all
other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby. Borrower acknowledges and agrees that its
obligations under this Amendment and the Credit Agreement, as amended hereby,
constitute "Obligations" as defined in the Credit Agreement and as used in the
Loan Documents.



Expenses

. As provided in the Credit Agreement, Borrowers agree to pay on demand all
reasonable costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable and
actual costs and fees of Agent's legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.



Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable. Furthermore, in lieu of each such invalid or
unenforceable provision there shall be added automatically as a part of this
Amendment a valid and enforceable provision that comes closest to expressing the
intention of such invalid unenforceable provision.



APPLICABLE LAW

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.



Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of Agent,
Lenders, Borrowers, the other Credit Parties signatory hereto and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Agent and the Required Lenders.



Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.



Effect of Waiver

. No consent or waiver, express or implied, by Agent or any Lender to or for any
breach of or deviation from any covenant or condition of the Credit Agreement
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.



Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.



Release

. EACH BORROWER AND THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY ACKNOWLEDGE
THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF ITS LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. EACH BORROWER AND
THE OTHER CREDIT PARTIES SIGNATORY HERETO HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE AGENT AND EACH LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH ANY BORROWER OR THE OTHER CREDIT PARTIES SIGNATORY
HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.



NO ORAL AGREEMENTS

. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF

, this Amendment has been executed on the date first written above, to be
effective upon satisfaction of the conditions set forth herein.





 

BORROWERS:

 

ASTEC INDUSTRIES, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ASTEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

HEATEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

CEI ENTERPRISES, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ASTEC SYSTEMS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

TELSMITH, INC.,

 

a Delaware corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

KOLBERG - PIONEER, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

JOHNSON CRUSHERS INTERNATIONAL, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

SUPERIOR INDUSTRIES OF MORRIS, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

BREAKER TECHNOLOGY, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ASTEC MOBILE SCREENS, INC.,

 

a Nevada corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

CARLSON PAVING PRODUCTS, INC.,

 

a Washington corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ROADTEC, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

TRENCOR, INC.,

 

a Texas corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

AMERICAN AUGERS, INC.,

 

a Delaware corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

AI DEVELOPMENT GROUP, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

AI ENTERPRISES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ASTEC HOLDINGS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

ASTEC INVESTMENTS, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

RI PROPERTIES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

TI SERVICES, INC.,

 

a Minnesota corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

CREDIT PARTY:

 

ASTEC FINANCIAL SERVICES, INC.,

 

a Tennessee corporation

 

By: /s/ F. McKamy Hall

 

Name: F. McKamy Hall

 

Title: V.P. & Treasurer

 

 



 

AGENT:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By: /s/ C. Mark Smith

 

Name: C. Mark Smith

 

Title: Duly Authorized Signatory

 

 



 

LENDERS:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By: /s/ C. Mark Smith

 

Name: C. Mark Smith

 

Title: Duly Authorized Signatory

 

 



 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/ Alex M. Council

 

Name: Alex M. Council

 

Title: Vice President

 

 



 

ING CAPITAL LLC

 

By: /s/ W. C. Beddingfield

 

Name: William C. Beddingfield

 

Title: Managing Director

 

 



 

FLEET CAPITAL CORPORATION

 

By: /s/ Elizabeth L. Waller

 

Name: Elizabeth L. Waller

 

Title: Senior Vice President

 

 



 

ORIX BUSINESS CREDIT, A DIVISION OF ORIX FINANCIAL SERVICES, INC.

 

By: /s/ Christopher L. Smith

 

Name: Christopher L. Smith

 

Title: Authorized Representative

 

 

